        Case 2:18-cv-13757-CJB-JCW Document 1 Filed 12/14/18 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


SALVADOR BUENO-JUAREZ                                    CIVIL ACTION

                        Plaintiff,                       NO.
VERSUS
                                                         JUDGE BARBIER
BP EXPLORATION & PRODUCTION,                             MAG. JUDGE WILKINSON
INC. AND BP AMERICA PRODUCTION
COMPANY
                Defendants.

Related to:     12-968 BELO
                in MDL No. 2179

                                        BELO COMPLAINT

        COMES NOW, Plaintiff, SALVADOR BUENO-JUAREZ, by and through the

undersigned counsel, hereby brings this cause of action against BP Exploration & Production,

Inc. (“BP Exploration”) and BP America Production Company (“BP America”) and hereby

states as follows:

                                          INTRODUCTION

    1. Plaintiff is a Natural Person of the age of majority, and a citizen and resident of Pasadena

in Harris County, TX and a Cleanup Worker as defined by the Medical Settlement Agreement

(“MSA”).1

    2. Pursuant to the terms of the MSA, Defendants herein are BP EXPLORATION &

PRODUCTION, INC., and BP AMERICA PRODUCTION COMPANY (collectively “BP

Defendants”), both are incorporated in Delaware.




1
 Deepwater Horizon Medical Benefits Class Action Settlement Agreement, as Amended on May 1, 2012, MDL
2179, Rec. Doc. 6427-1 (May 3, 2012), § II.Q.

                                                    1
        Case 2:18-cv-13757-CJB-JCW Document 1 Filed 12/14/18 Page 2 of 7



                                        JURISDICTION

    3. This is a Back-End Litigation Option lawsuit (“BELO”) for Later Manifested Physical

Conditions (“LMPC”) filed pursuant to the terms and requirements of the MSA. This Court has

jurisdiction over this matter pursuant to 28, U.S.C. § 1332, because all of the parties are diverse

in citizenship and the amount in controversy exceeds $75,000, exclusive of interest and costs.

    4. BP Defendants are both corporate citizens of Delaware and not citizens of Louisiana.

    5. Plaintiff has complied with all requirements for timeliness and seeks to recover for all

damages allowable under the MSA for LMPCs suffered as a result of the Deepwater Horizon Oil

Spill (“Oil Spill”).

    6. The Eastern District of Louisiana is the most appropriate venue. Although Plaintiff’s

current place of residence is Pasadena, TX 77502 in the Southern District of Texas, he worked in

Jefferson Island and Elmer’s Island, LA located in the Eastern District of Louisiana, when he

was first exposed. Considering the relative ease of access to sources of proof, and the ability to

minimize costs, the appropriate venue for this cause of action is the Eastern District of Louisiana.

                                       GENERAL FACTS

    7. The BP Oil Spill occurred with the blowout of the Macondo Well which was drilled by

the Deepwater Horizon Rig (DHR) on the outer continental shelf in the Gulf of Mexico,

approximately 130 miles southeast of New Orleans, Louisiana.

    8. The explosions and fire on board the DHR occurred on or about April 20, 2010.

    9. Crude oil and other hydrocarbons were released following the explosion that contained

benzene and other volatile organic compounds such as ethylbenzene, toluene, xylene and

naphthalene, polycyclic aromatic hydrocarbons (“PAHs”), diesel fumes and heavy metals such

as aluminum, cadmium, nickel, lead, and zinc.



                                                 2
           Case 2:18-cv-13757-CJB-JCW Document 1 Filed 12/14/18 Page 3 of 7



       10. Crude oil, specifically, contains chemicals such as benzene, PAHs, and many other

chemicals that are toxic, and move from the oil into the air. Once airborne, these chemicals, with

pungent petroleum like odors, can blow over the ocean for miles, reaching communities far from

the location of the Oil Spill.

       11. Subsequently, response activities were performed by clean-up workers under the

direction of Unified Command.

       12. As part of the response activities, BP Defendants purchased highly noxious chemical

dispersants from Nalco and/or its subsidiaries which were sprayed over large areas that contained

oil. These dispersants include Corexit® EC9500A and Corexit® EC9527A (collectively referred

to as “Dispersants”).

       13. The Material Safety Data Sheet (“Data Sheet”)2 for Corexit EC9500 indicates that it

contains hazardous substances; it is harmful to human health; and that dermal exposure,

inhalation, and ingestion should be avoided. The Data Sheet further states that Corexit® EC9500

is an eye and skin irritant, and may irritate the respiratory tract if inhaled. If ingested, it may

cause chemical pneumonia.

       14. The Data Sheet for Corexit® EC9527A also indicates that it contains hazardous

substances; it is harmful to human health; and that dermal exposure, inhalation, and ingestion

should be avoided. The Data Sheet further states that Corexit® EC9527A is an eye and skin

irritant; and if inhaled, may irritate the respiratory tract. If ingested, it may cause liver and kidney

effects and/or damage, or irritate the gastrointestinal tract. Acute exposure may cause adverse

central nervous system effects, nausea, vomiting, and anesthetic or narcotic effects.

       15. In addition, Corexit® EC9527A contains 2-butoxyethanol (“EGBE”). Repeated or

excessive exposure to EGBE may cause injury to red blood cells, the kidneys, and the liver.
2
    A form that sets forth the properties of a particular substance, including its toxicity and health effects.

                                                               3
           Case 2:18-cv-13757-CJB-JCW Document 1 Filed 12/14/18 Page 4 of 7



EGBE may be carcinogenic to humans. It is an eye, nose, and throat irritant. It can cause nausea,

vomiting, diarrhea, and abdominal pain. Exposure to EGBE can also cause headaches, dizziness,

lightheadedness, and unconsciousness. Exposure to EGBE can damage a developing fetus, and

chronic exposure may result in damage to the male and female reproductive systems in animals.

      16. Both Dispersants also contain non-specified organic sulfonic acid salt, which is

“moderately toxic,” as well as propylene glycol, a chemical with solvent properties. Propylene

glycol is a mild irritant, and exposure to high levels of propylene glycol and mists containing this

chemical can cause eye, nose, throat, and lung irritation. Some individuals are allergic to

propylene glycol and those with eczema may be at higher risk. Exposure may cause erythema,

edema, induration, and other skin problems.

      17. Plaintiff incorporates by reference and adopts as if set forth herein the Medical Class

Action Complaint previously filed in In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the

Gulf of Mexico, on April 20, 2010 in the U.S. District Court for the Eastern District of Louisiana,

as of April 16, 2012, in Civil Action No. 12-cv-968.3

                                            CAUSE OF ACTION

      18. During all relevant times, Plaintiff was a Cleanup Worker from approximately May 1,

2010 to September 30, 2010. Plaintiff was employed by Miller Environmental Services.

      19. Plaintiff submitted a claim for a Specified Physical Condition (SPC 0011121) and was

approved as a Class Member4, receiving an A1 level determination for a condition not being

claimed in this BELO Complaint.

      20. Plaintiff performed Response Activities, as defined by the MSA.5 As a Clean-up Worker,

Plaintiff performed shoreline cleanup. As a Cleanup Worker, Plaintiff was exposed through


3
    Medical Class Action Complaint, No. 12-cv-968, Rec. Doc. 1.
4
    MSA, § II.EEE.

                                                         4
        Case 2:18-cv-13757-CJB-JCW Document 1 Filed 12/14/18 Page 5 of 7



inhalation, airborne and direct contact to oil, dispersants, and other harmful chemicals. Plaintiff

was exposed to the oil, dispersants, and other harmful chemicals throughout the duration of his

time as a Cleanup Worker as a result of the Oil Spill.

    21. On more than one occasion, Plaintiff was also exposed to oil, Dispersants, and harmful

chemicals when his eyes, nose, mouth, and skin were exposed by the lack of proper protective

gear.

    22. After his exposure to the oil, dispersants, and other harmful chemicals, Plaintiff suffered

permanent injuries and was first diagnosed with Chronic Rhinosinusitis on December 11, 2013.

    23. On or about May 11, 2018, Plaintiff was issued a valid Notice of Intent to Sue

(LMPC0041206).6

    24. On or about June 15, 2018, Plaintiff received BP Defendants’ Notice of Election Not To

Mediate. See Exhibit A.

    25. This Complaint has been timely filed within the requisite six (6) month period from the

date of BP Defendants’ notice.7

    26. Plaintiff’s permanent injuries and LMPCs were legally and proximately caused by

exposure to oil, dispersants and other harmful chemicals from the Oil Spill.

    27. BP Defendants are therefore liable under state and federal law and in accordance with the

terms of the MSA.

    28. Plaintiff, SALVADOR BUENO-JUAREZ, itemizes his damages as follows:

             a.   Pain and suffering;
             b.   Mental anguish;
             c.   Medical expenses;
             d.   Lost earnings;
             e.   Loss of earning capacity;

5
  MSA, § II.OOOO.
6
  MSA, § VIII.A.
7
  MSA, § VIII.G(1)(b).

                                                 5
       Case 2:18-cv-13757-CJB-JCW Document 1 Filed 12/14/18 Page 6 of 7



           f. Other economic loss;
           g. Loss of enjoyment of life; and
           h. Fear of future medical issues.

       Moreover, Plaintiff seeks any and all damages or relief that this Honorable Court deems

just and proper.

   29. Plaintiff requests a trial by jury.

       WHEREFORE, Plaintiff prays that the Defendants by duly cited to appear and answer

this Complaint and that this Honorable Court grant Plaintiff relief to which he is entitled to under

the law and against BP Defendants, including court costs and compensatory damages.




                                                 6
       Case 2:18-cv-13757-CJB-JCW Document 1 Filed 12/14/18 Page 7 of 7



                                                            Respectfully Submitted,


                                                            THE DOWNS LAW GROUP, P.A.

                                                                           /s/ Craig T. Downs
                                                      CRAIG T. DOWNS, FL BAR # 801089
                                                    NATHAN L. NELSON, FL BAR #1002523
                                                                 3250 Mary Street, Suite 307
                                                                   Coconut Grove, FL 33133
                                                                  Telephone: (305) 444-8226
                                                                   Facsimile: (305)-444-6773
                                                        Email: cdowns@downslawgroup.com
                                                               nnelson@downslawgroup.com
                                                                        Attorneys for Plaintiff




                                   CERTIFICATE OF SERVICE

       This is to certify that a true and correct going of the foregoing instrument was filed with

the Clerk of Court by using the CM/ECF system. Notice of this filing will be sent to all counsel

of record registered to receive electronic service by operation of the Court’s electronic filing

system.

                                                          Dated this 14th day of December 2018

                                                                          __/s/ Craig T. Downs_
                                                                           Craig T. Downs, Esq.




                                                7
